DETAILED ACTION
This action is responsive to the amendment received 12 July 2022.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings / Specification
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the self-aligned via must be shown or the feature(s) canceled from the claim(s). It is acknowledged Applicant amended Fig. 11 at box 1150, however it is still not clear with respect to the elements shown in the figures, which “physical” elements correspond to the claimed self-aligned via. Applicant should either label the self-aligned via in Figs. 9-9b with a new element label and leader to make it clear what the claimed feature corresponds to and amend the specification accordingly.  Alternatively, Applicant may simply indicate in the specification which of the existing element labels already shown in Figs. 9-9b correspond to the claimed self-aligned via (this would only require an amendment to the specification, not the drawings) for example: in para. 71 (substitute specification numbering): “At operation 1150, the interconnect device is etched to form self-aligned vias comprising XXX, YYY, and ZZZ.” (wherein XXX, YYY, ZZZ, etc. are existing element labels in the drawings). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites (lines 14-21): “forming a second lithographic patterning structure over a top surface of the first conductive lines and second conductive lines; etching the second lithographic patterning structure to expose an upper surface of the first conductive lines and to form a second partially patterned structure; etching the second partially patterned structure to expose an upper surface of the first etch stop layer; removing the second partially patterned structure to form a self-aligned via”.  
According to lines 16-17 and Applicant’s remarks, the second partially patterned structure is formed in Fig. 7.  This is understood to include the entire structure shown or perhaps just the elements “formed” in the step, i.e. elements modified in the figure: 124, 206, and 204. Lines 20-21 recite removing the second partially patterned structure, e.g. implying one is removing the structure shown in Fig. 7, however only 124 is removed, thus it is not the entire structure nor the entirety of the “formed” elements in Fig. 7. For clarity, the claim language should precisely reflect what is actually being removed in this step.  Presently, the claim language encompasses the removal of structures not disclosed making the metes and bounds of the claimed removal step unclear.
Claim 18 is currently amended to recite “…when the hard mask layer comprises silicon oxide (SiO) and the second metal layer comprises ruthenium (Ru), the second etch stop layer is not present”.  Claim 18 depends from claims 17 and 14. Claim 14 requires forming the second etch stop layer. It is unclear how one forms this layer and it is not present.
Also noting Applicant elected Species I, wherein the barrier layer, the first etch stop layer, and the second etch stop layer are present in the reply filed 23 December 2021.  Claim 18 is currently amended to recite the second etch stop layer is not present, now drawn to a nonelected species.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 fails to include the second etch stop layer required in claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Also noting Applicant elected Species I, wherein the barrier layer, the first etch stop layer, and the second etch stop layer are present in the reply filed 23 December 2021.  Claim 18 is currently amended to recite the second etch stop layer is not present, now drawn to a nonelected species.

Conclusion
Addressing the issues discussed above should place the application in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822